DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of species, b. CD63 in the reply filed on September 20, 2021 is acknowledged.

3.	Claims 1-17 are pending.
	Claims 3, 7 and 12 have been amended.
	Claims 13-17 have been added.
	Claims 1-17 are examined on the merits with species, b. CD63.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

5.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims read on a conjugate, cancer proliferation and/or metastasis inhibitor comprising an antibody or antigen binding fragment specific for CD63 and an inhibitor of a gene or an expression product thereof.  The Specification seems to be remiss of all inhibitors of a gene, as well as expression products thereof. As the claims currently read the inhibitor of a gene or an expression product thereof are broadly referenced and consequently reads on a plethora of molecules. The written description in this instant case is not commensurate with the claims.
Claims reading broadly on a conjugate including an inhibitor of a gene or an expression product thereof encompasses a number of species within a genus.  The claims and specification fail to provide support for the genus except for the anti-miR nucleic acid referenced on pages 14-16.  As the claims are written, the genus is vast and read on molecules s yet to discovered and characterized.  The art provides that there are many agents are that are able to inhibit transcription and translation, see Laham-Karam et al. (Frontiers in Chemistry 8(276): 1-24, April 2020).  They are diverse in properties, function, structure and specificity. And while some miRNA prodrugs have been manufactured and proven to have antitumor activity, they are still 
All of these claims embrace a plethora of molecules.  Applicants’ claims embody a host of molecules that range in structure and conformation and may not function in the manner required within the context of the claimed conjugate and cancer proliferation and/or metastasis inhibitor. 
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).  Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.
	Furthermore,  In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.   The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
At the time the application was filed it is reasonable to conclude that Applicant did not have possession of the entire genus as embraced by the claims.  Therefore, the specification necessarily fails to describe a "representative number" of such species.  In addition, the specification also does not describe "structural features common to the members of the genus, which features constitute a substantial portion of the genus."
 There is insufficient to support the generic claims as provided by 
https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
The full breadth of the claims does not meet the written description provision of
35 U.S.C. 112, first paragraph.










6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Claims 1, 8 and 13 recite an antibody fragment, which targets an exosome surface antigen, however it is not clear what part of the fragment binds specifically to the target, elected species, CD63 molecule. Applicants may obviate this rejection by deleting the said recitation and replacing it with the phrase, antigen binding fragment thereof. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al., (ACSNano 9(10): 9731-9740, published online September 5, 2015), and further in view of Ohta et al., US 2015/0010913 (published January 8, 2015), White et al., WU 2017/0151339 A1 (effective filing date June 30, 2015) and McCombs et al. (The AAPS Journal 71(2): 339-351, March 2015). Shu teaches a multifunctional RNA molecule comprising anti-microRNA (miR)-21 (an 8 nucleotide sequence complementary to the seed region of miR-21) with a targeting ligand and imaging module, see page 9732, 2nd column, 1st full paragraph.  MicroRNAs are able to inhibit gene expression.  
	Shu does not teach the conjugate comprising a CD63 antibody or antigen binding fragments thereof covalently bonded either directly or via a linker or are non-covalently bonded, wherein the antibody or antigen binding fragment is modified with a peptide. 
However, Ohta teaches a monoclonal antibody for detecting CD63 on an exosome, as well as specific binding molecules “…including Fab, F(ab’)2, Fab’, a single-chain antibody (scFv)” see abstract; and section 0053 bridging pages 4 and 5.
White teaches conjugates of a therapeutic, prophylactic or diagnostic agent attached to a targeting moiety via a linker, wherein the targeting moiety may be an antibody see abstract; page 1, sections 0008 and 0009.  Conjugates may include linkers, a branch unit containing functionalities for covalently attaching amino acids such as cysteine or include “…a cationic peptide or polypeptide such as,…polylysine, polyornithine and/or polyarginine, see page 3, sections 0019 and 0020; and page 121, section 0403. Conjugates can also be prepared from linker from precursor linkers capable of reacting with an active agent or targeting moiety to form a covalent bond, see page 134, sections 0252 and 0526.  In some instances, “the conjugates are part of or a component of a particle” and may be attached with covalent bonds, as well as non-covalent interactions, see page 95, section 0265; page 134, sections 00252 and 00253.  Moreover, McCombs teaches manufacture of antibody drug conjugates combining enzymatic ligation with the addition of an alanine or glycine within a short consensus sequence, thereby creating stable linkages under physiological conditions, see Enzymatic…section beginning on page 341; and page 342, 2nd column, 3rd paragraph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art references to modify the teachings of Shu to conjugate the CD63 specific binding partners with the guidance provided in White and McCombs, see entire references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to assemble a targeted conjugate for therapeutic or diagnostic purposes.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to assemble the conjugate because miRNA can behave poorly due to lack of safe and efficient delivery, a conjugate can overcome these issues with an increase in size and a cancer specific targeting moiety, thereby enhancing the pharmacokinetic and therapeutic efficacies of the small therapeutic RNAs, see all references; Shu in particular, page 9736, Discussion.   
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	-  Yamayoshi et al., Abstract PS02.04, Novel antibody-mediated drug delivery system for targeting exosomal microRNA (ISEV abstract book, supplement 1, volume 7 (213): 2018).

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



02 November 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643